Citation Nr: 1031945	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  04-20 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicide agents.   


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to July 
1968, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2005, the Veteran testified at a Travel Board hearing in 
Cleveland, Ohio, before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing is associated with the claims 
folder. 

In January 2006 the Board remanded the matter for further 
evidentiary development, including an examination to determine 
the type of diabetes that the Veteran has.  

In March 2008 the Board issued a decision denying the Veteran's 
claim for service connection.  In July 2008 the Veteran appealed 
the Board's March 2008 decision to the Court of Appeals for 
Veterans' Claims (Court).

In May 2009 the parties filed a Joint Motion for Remand.  In an 
Order dated in May 2009 the Court granted the parties' motion.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

In its January 2006 remand the Board requested that the matter be 
reviewed by a VA physician and an opinion be proffered, based on 
the evidence of record (and particularly June 2003 C-peptide 
findings), as to whether the Veteran's diabetes mellitus is of 
the type I or type II variety.  

In June 2006 the matter was reviewed by a VA physician, who wrote 
that the Veteran "has type I diabetes mellitus rather than type 
II diabetes mellitus."  Unfortunately, the physician did not 
consider the results of the June 2003 laboratory work/C-peptide 
findings.  Remand for further development is therefore warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for review of the Veteran's claims 
file by a VA physician with appropriate 
expertise to determine whether the Veteran has 
Type I or Type II diabetes based on all of the 
evidence of record, including the June 2003 
C-peptide test results.  The physician must 
provide a written statement on whether it is 
at least as likely as not that the veteran has 
Type II diabetes mellitus.  The opinion must 
include supporting rationale and must be 
associated with the claims file.  

2.  Readjudicate the Veteran's claim for 
service connection for diabetes mellitus.  If 
the claim is denied, provide the Veteran and 
his representative with a Supplemental 
Statement of the Case and the opportunity to 
respond thereto.  Thereafter, return the case 
to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



